Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 07/01/2021. The claims 1, 8, 11, 18 and 20 have been amended. The amendment has been entered. Claims 1-20 are pending in the application.

Response to Arguments
Applicant argues on page 10 Remarks file 07/01/2021 that the application indicates that generating the design options specifically addresses the difficulty of considering numerous competing design objectives that are typically associated with architectural design projects. See Application at paragraph [0008]. That is, given the number of options for generating the plurality of subdivisions and modifying the first subdivision based on the construction parameters, it may be difficult for a human to identify design options that satisfy the construction parameters. Programming a computer to explore the search space for subdivisions that satisfy the construction parameters is a use of computers to perform a task that cannot reasonably be performed by the human mind.
Examiner respectfully disagreed with the following reasons. First, the claim does not illustrate “considering numerous competing design objectives that are typically associated with architectural design projects”. The claim simply recite 
generating initial geometry for a first design option based on one or more design constraints,… dividing the initial geometry along at least one axis to generate a set of divisions; generating a sequence of seed points along the at least one axis; 
generating a sequence of boundaries along the at least one axis based on the sequence of seed points, …subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions; modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood; and displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option.”
As shown above, a human can design a layout using pen or paper which are considered as abstract Idea “Mental Process”. Nothing in the claim reciting designing multiple layouts or complex design features that cannot be performed on human mind or using pen and paper. Reciting generic computer system as a tool to execute the abstract idea does not add significantly more into claim. See detail rejection below.
Applicant argues on page 11 Remarks file 07/01/2021 that each of claims 1, 11, and 20 recites not only the aforementioned features, but also subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions, and modifying a first subdivision based on construction parameters for the first design option to generate a first neighborhood, wherein the construction parameters indicate at least one of a shape, size, or position for the first neighborhood.

Applicant further argues on page 11 Remarks file 07/01/2021 that the absence of any specific evaluation of the claim as a whole in the Office Action, and submits that conclusory statements, absent the required evaluation, do not satisfy the requirements of the 2019 PEG. Thus, the Office Action does not set forth a prima facie rejection of claims 1, 11, and 20 under 35 U.S.C. § 101.
Examiner respectfully disagreed with applicant’s argument. First, examiner provided detail rejection on page 6-8 Non-Final Mailed 4/2/2021 and further explanation on page 3-4 Response to Argument to address 101 issue. See MPEP2103.04 and 2106.05 for rejection analysis.
Applicant argues on page 12 Remarks file 07/01/2021 that the Office Action suggests some claim amendments that would integrate the claimed invention into a practical application. See Office Action at page 12. In addition to the foregoing arguments and the previously presented arguments that are incorporated by reference herein, each of amended claims 1, 11, and 20 further recite the limitations of displaying, for analysis by a user, at least a portion of the first design option and the one or more construction parameters for the first design option, which further integrate the claimed invention into a practical application for similar reasons as the suggested claim amendments in the Office Action.
Examiner respectfully disagreed with applicant’s argument because the amendment (i.e. displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option) is considered as outputting data (i.e. displaying result). Examiner made proposed amendment “presenting first design option associate with a set of metrics that address a plurality of design criteria set by the different group of potential occupants of the structure in a quantifiable manner for effective assessment”. The amendment is not consistent with examiner’s proposed amendment. In particular, the feature of “address a plurality of design criteria set by the different group of potential occupants of the structure in a quantifiable manner for effective assessment” is not recited in the claim.
In summary, applicant’s argument are not persuasive and 101 rejection is maintained.
Applicant further argues on page 13 Remarks file 07/01/2021 that based on these claim mappings, in order to teach or suggest the above limitations of claim 1, Turner would have to disclose that the triangles correspond to seed points along the input wall samples and, further, that the selection of the triangles separate adjacent seed points. Importantly, Turner contains no such teachings. Rather, in Turner, the boundaries between the labeled rooms are generated based on shared sides of abutting triangles that have been selected as room seeds. See Turner at page 5 and Figures 3(b)-(c). First, a triangle is not a point, thus the triangles of Turner cannot be properly interpreted as teaching or suggesting the seed points as recited in amended claim 1. Second, the shared sides of the adjacent triangles do not correspond to a boundary between adjacent seed points along the input wall samples, and therefore cannot be interpreted as teaching or suggesting the boundaries as recited in amended 
Examiner respectfully disagreed with applicant’s argument because of the following reasons. First, Turner is cited to teach generating a sequence of seed points along the at least one axis; generating a sequence of boundaries along the at least one axis based on the sequence of seed points, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points. The claim does not recites any specific definition for “axis,” boundary” and “seed point”. Furthermore, the generated boundaries and sequence of seed points are not recited in the following steps of the claim. Thus, under broadest reasonable interpretation, the “axis,” boundary” and “seed point” could represent any portion of the initial geometry. Moreover, the claim does not exclude the method of generating room seed and room boundary of Turner (e.g. using laser scanner and/or triangulation to partition room). See Fig 2 and 3 of Turner below for example. Therefore, the step of generating a sequence of seed points along the at least one axis; generating a sequence of boundaries along the at least one axis based on the sequence of seed points could be done using the method of Turner.
In order to clarify examiner interpretation, additional clarification is added. 

    PNG
    media_image1.png
    481
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    869
    media_image2.png
    Greyscale

In summary, applicant’s argument are not persuasive and 103 rejection is maintained.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to a process.

Step 2A Prong One
Claim 1 recite 
“generating initial geometry for a first design option based on one or more design constraints, (mental process)
wherein the first design option comprises a computer-aided design and delineates the initial geometry; (mental process and insignificant extra-solution activity)
dividing the initial geometry along at least one axis to generate a set of divisions, (mental process)
 generating a sequence of seed points along the at least one axis; (mental process)
generating a sequence of boundaries along the at least one axis based on the sequence of seed points, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; (mental process)
subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions, (mental process)

wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood, (mental process)
displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option. (output data)
The claimed concept of a method that allows user to design a floor plan based on the design constraints to divide and modify the floor plan into different sections based on points and boundary, under broadest reasonable interpretation, is a process that covers performance of the limitation in the mind or using pen and paper. Accordingly, claim 1 recites an abstract idea. 

Step 2A Prong Two
Claim 1 recites “the first design option comprises a computer-aided design” which is identified as insignificant computer implementation. This is considered as insignificant extra-solution activity. See MPEP 2106.05(g).
The displaying step is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.


The judicial exception is not integrated into a practical application.

Step 2B
The same analysis applies here in 2B. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
As discussed previously with respect to Step 2A Prong Two, the additional element of using computer system (e.g. processor coupled with memory) is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. See applicant’s specification [0034-0038] and Fig. 1 for generic computer description.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. 
Same conclusion for dependent claims of independent claim 1.


and generating a first centerline that divides a first generative region included in the one or more generative regions along the at least one axis. (mental process)

Claim 3. Reciting adjusting each boundary in the sequence of boundaries relative to the sequence of seed points to generate a set of adjusted boundaries, wherein each subdivision included in the plurality of subdivisions is defined by one or more adjusted boundaries. (mental process)

Claim 4 recites selecting a boundary of a first subdivision; (mental process)
generating an amenity zone adjacent to the boundary; and selecting an amenity for placement in the amenity zone.  ; (mental process)

Claim 5 recites generating a computer-based survey to determine, for each potential occupant included in a group of potential occupants, a desired proximity to one or more amenities, a desired exposure to traffic associated with other potential occupants, a desired proximity to working areas associated with other potential occupants, a desired number of visible windows, and a desired amount of daylight. ; (mental process)


and assigning a first subgroup of potential occupants included in the group of potential occupants to the first neighborhood based on a first subset of the design criteria that is associated with the first subgroup of potential occupants.  ; (mental process)

Claim 7 recites generating a first metric indicating a degree to which the first neighborhood meets the first subset of the design criteria; ; (mental process)
and determining that the first metric is greater than a second metric indicating a degree to which a second neighborhood meets the first subset of the design criteria. ; (mental process)

Claim 8 recites generating a spectrum of varied design options by iteratively: modifying the construction parameters to generate modified construction parameters; (mental process)
separating the initial geometry into alternative subdivisions based on the modified construction parameters; (mental process)
generating a set of neighborhoods based on the alternative subdivisions; (mental process)
distributing a group of potential occupants across the set of neighborhoods based on a set of design criteria to generate a given design option, (mental process)


Claim 9 recites wherein each of the one or more design constraints indicates a geometrical restriction placed on the first design option. (mental process)

Claim 10 recites wherein each one of the plurality of subdivisions corresponds to a different group of potential occupants.  (mental process)

Similar conclusion for independent claim 11, 20 and their dependent claims. Note that claim 11 recites a computer-readable medium storing program instructions. The storing step is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity.
Furthermore, claim 20 recites “a system for optimizing a set of design options for a structure, including: a memory that stores a design engine; and a processor that is coupled to the memory and, when executing the design engine”.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Thus, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016) in view of Turner et al (NPL: Floor plan generation and room labeling of indoor environments from laser range data, 2014), hereinafter Turner.

Claim 1. A computer-implemented method for generating a set of design options for a structure, the method comprising:
Bahrehmand discloses generating initial geometry for a first design option based on one or more design constraints; wherein the first design option comprises a computer-aided design and delineates the initial geometry;
Bahrehmand: (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to geometry for a design option] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” 
Bahrehmand: (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in the form of system inputs. In our intelligent space planer, inputs are applied as predefined constraints falling into two categories: [correspond to generating initial geometry for a first design option based on one or more design constraints] Dimensional constraints and Topological constraints. Dimensional constraints concern the geometrical definition of a space unit. In this step, our method accepts the width and height of the base empty space and sub space units. Despite the fact that higher quality solutions are generated with more accurately applied input constraints, it is not always possible to determine the precise dimension values by architects since in the early stages of the design he only has an abstract perception of the final result. Therefore, we present another parameter called flexibility level defining the current architects confidence with respect to a certain dimension Adjacency and Accessibility. The former only specifies which space units should be considered as direct neighbors while the latter defines the accessibility type of space pairs: …”
Bahrehmand: (page15 section 2.2) “Movement patterns of people can be influenced by the perceptual thread that connects different points of the built spaces. Circulation is a substantial element in interior design, and architects early designs include a relationship matrix that defines the essence of the accessibility among rooms. To support the transition from this matrix to a more creative space planning, an analytic tool of circulation that takes into account different principles of design will be needed. [correspond to generating a first design option for the structure based on a plurality of design criteria] The principal contribution of this paper is a computational solution to analyse, visualize, and evaluate the circulation quality of indoor spaces, providing circulation scores to 3D plans, in order to help architects to decide among different designs. Our approach accepts a 3D plan and a relationship matrix as inputs. Then an algorithm extracts a grid graph at a fine level of granularity that contains all the geometrical properties of the plan. [correspond to the first design option delineates the initial geometry] In the next step, a topological graph is generated that reveals the cost of movement among different spaces, and the traffic flow cost of a 3D plan is calculated. Finally, circulation quality is measured based on similarity of the topological 
Bahrehmand: (page 59) “One of the tasks for designing interiors is to draft floor layouts, which currently, architects perform applying Computer Aid Design (CAD) techniques. The planning process, as any complex human activity, becomes more prone to error when the designer is faced with different levels of uncertainty in multi-dimensional problems. AI-based CAD tools have shown a potential to address the above mentioned issues by providing alternative design solutions, measuring the quality of each alternative and proposing design ideas based on data-driven approaches. [correspond to the first design option comprises a computer-aided design] 
Bahrehmand discloses dividing the initial geometry along at least one axis to generate a set of divisions; and subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions; 
Bahrehmand: (page 46 section 4.4.2) “Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces [correspond to subdividing the initial geometry based on the set of divisions to generate a plurality of subdivisions], resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions [Fuchs et al., 1980]. We apply this concept to divide and combine spaces based on dimensional guidelines. In our binary tree, each non-leaf node corresponds to a wall [correspond to along axis] that divides the given space into two new 
(page 66) Fig. 5.1 (see below) of Bahrehmand illustrated the general scheme of software application that include modeling features such as generating geometry for a structure associated with fixtures (e.g. floor plan), modifying and displaying the result with options.

    PNG
    media_image3.png
    579
    703
    media_image3.png
    Greyscale


Bahrehmand discloses modifying a first subdivision included in the plurality of subdivisions based on one or more construction parameters for the first design option to generate a first neighborhood, wherein the one or more construction parameters indicate at least one of a shape, size, or position for the first neighborhood; 
Bahrehmand: (page 51-52 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D (Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans [correspond to geometry comprise of a first subdivision included in the plurality of subdivisions] within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process. [corresponds to modifying a first subdivision]” 

    PNG
    media_image4.png
    460
    789
    media_image4.png
    Greyscale

Scenario 4 and 5 on (page 52) discloses examples of user modify a first subdivision to generate first or second or third neighborhood based on construction parameters for the first design option listed in Table 4.1. See Figure 4.10 below.

    PNG
    media_image5.png
    620
    996
    media_image5.png
    Greyscale

displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option
Bahrehmand (page 65-66 section 5.4) “Our system starts from the input set of dimensional and topological constraints, and outputs a set of floor plans through an interactive optimization process. Figure 5.1 illustrates an overview of the system, which consists of four main stages: getting input, generating initial population, evolutionary optimization and 3D interactive visualizer. [correspond to displaying, for analysis by a user, at least a portion of the first design option based on the first neighborhood and one or more of the one or more construction parameters for the first design option]
    PNG
    media_image6.png
    564
    686
    media_image6.png
    Greyscale

 generating a sequence of seed points along the at least one axis; generating a sequence of boundaries along the at least one axis based on the sequence of seed points, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points;

However, Turner discloses generating a sequence of seed points along the at least one axis; generating a sequence of boundaries along the at least one axis based on the sequence of seed points, wherein each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points; on (page 4-5 section 4.1) “If we assume that the input wall samples represent a dense sampling of the building geometry, this property implies that the circumcircles of none of the interior triangles intersect the boundary walls of the carved ﬂoor plan, [correspond to at least one axis] forcing these circles to represent only interior area. This make-up allows each triangle’s circumradius to provide an estimate of the local feature size at its location on the ﬂoor plan boundary polygon. Given the example interior triangulation shown in Figure 3a, the highlighted triangles in Figure 3b show the chosen seed locations. [correspond to generating a sequence of seed points along the at least one axis;] Triangles with larger circumradii are likely to be more representative of their rooms than those with smaller circumradii. [correspond to generating a sequence of boundaries along the at least one axis based on the sequence of seed points; wherein each boundary in the sequence of boundaries separates one seed point in the T, each triangle t [Symbol font/0xCE] T has circumcircle ct, which is tested against every other circumcircle in T that is intersected by ct. If ct has the largest radius of any intersecting circumcircle, then t is considered a seed for the room labeling. This process selects the largest triangles that encompass the space of rooms as the seeds for room labeling. Figure 3b shows example seed triangles and their corresponding circumcircles. The result is an estimate of the number of rooms and a rough location for each room.”
Examiner consider the boundary walls correspond to axis and each circumradii correspond to each boundary in the sequence of boundaries separates one seed point in the sequence of seed points from an adjacent seed point in the sequence of seed points.

    PNG
    media_image1.png
    481
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    869
    media_image2.png
    Greyscale

Bahrehmand and Turner are analogous art because they are from the “same field of endeavor” flor plan design analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bahrehmand and Turner before him or her, to modify the design model of Bahrehmand to include the room labeling feature of Turner because this combination provide efficient method to design floor plan. 
The suggestion/motivation for doing so would have been Turner (page 2 section 2) “A novel contribution of this paper is the use of room labeling to enhance building models, e.g. for thermal simulations of interior environments (Craw- ley et al., 2000). One motivation for existing work has been to capture line-of-sight information for fast rendering of building environments (Funkhouser et al., 1992). This technique requires axis-aligned rectilinear building geometry, which often is not a valid assumption. Others have partitioned building environments into submap segments with the goal of efﬁcient localization and tracking (Brunskill et al., 2007). This approach is meant to create easily recognizable sub-sections of the environment, whereas our proposed 
Therefore, it would have been obvious to combine Bahrehmand and Turner to obtain the invention as specified in the instant claim(s).

Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 11 recites “a non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to generate a set of design options for a structure”.
Bahrehmand discloses “a non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to generate a set of design options for a structure” on (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). [correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” 

Regarding Claim 20, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 20 recites “a system for generating a set of design options for a structure, including: a memory that stores a design engine; and a processor that is coupled to the memory and, when executing the design engine, is configured to perform the steps of”.
Bahrehmand discloses “a system for generating a set of design options for a structure, including: a memory that stores a design engine; and a processor that is coupled to the memory and, when executing the design engine, is configured to perform the steps of” on (page 51 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D(Unity 2014). [correspond to computer system comprise of processor coupled with memory] The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” 

Claim 4 and 14
Bahrehmand discloses populating the first neighborhood with a first set of fixtures by: selecting a boundary of the first subdivision; 
Bahrehmand: (page 67-68) “The overflow quality metric calculates how fit is the layout in the site boundary. … 3D interactive visualizer.  At this stage, the user is provided with some 3D interactive tools to visualize the layouts and modify (refine) 3D architectural elements. For example the user is allowed to convert add/remove s and change the style of architectural elements based on his/her taste (see Sec 5.7).” [correspond to select a boundary of the first subdivision]
See Fig. 5.2 for example.

    PNG
    media_image7.png
    213
    689
    media_image7.png
    Greyscale

Bahrehmand discloses generating an amenity zone adjacent to the boundary; and selecting an amenity for placement in the amenity zone.  
Bahrehmand: (page 51-52 section 4.5) “In order to implement our algorithm we developed a software application using Unity3D (Unity 2014). The application accepts a text file (in a table format) as input and draws floor plans within a 3D scene. Floor plans are visualized via 3D walls, such that an architect can still modify the walls height, width, and position after drawing process.” [correspond to generating an amenity zone adjacent to the boundary; and selecting an amenity for placement in the amenity zone]

    PNG
    media_image8.png
    531
    834
    media_image8.png
    Greyscale


Claim 5 and 15
Bahrehmand discloses generating a computer-based survey to determine, for each potential occupant included in a group of potential occupants on (page 65 section 5.3.4) “Recommender systems are a subcategory of information retrieval systems that seek to predict the match between user preferences and item attributes. [correspond to generating a computer-based survey for each potential occupant included in a group of potential occupants] … In order to incorporate users preferences in the search process, the system tries to find those layouts which have both good architectural qualities and a certain level of closeness to the users favorite choices. …”
Examiner considers the input to the computer corresponds to a computer-based survey. Examiner considers the “recommender systems” of Bahrehmand corresponds to “generating a computer-based survey to determine occupant’s desired constraints” because the recommender systems received user’s input and incorporated users preferences (e.g. desired constraints) in the search process. Furthermore, examiner considers the “user” of Bahrehmand corresponds to potential occupant since the recommender system tries to find those layouts which had both good architectural qualities and a certain level of closeness to the user’s favorite choices.
Bahrehmand discloses a desired proximity to one or more amenities, a desired exposure to traffic associated with other potential occupants, a desired proximity to working areas associated with other potential occupants on (page 44-45 section 4.4.1) “In order to manage and resolve various design criteria and project requirements, an architect is asked to convey his/her general thoughts about building functionalities in flexibility level defining the current architects confidence with respect to a certain dimension value. Table 4.1 shows a sample of input constraints. …”
In light of applicant’s specification [0042], examiner considers Table 4.1 as one of the examples of input of a computer-based survey to determine desired proximity to one or more amenities, a desired exposure to traffic associated with other potential occupants, a desired proximity to working areas associated with other potential occupants. See Fig. 4.10 and Table 4.1.
 See example Fig. 4.10
    PNG
    media_image9.png
    460
    796
    media_image9.png
    Greyscale

Bahrehmand discloses a desired number of visible windows on (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.”
Bahrehmand discloses a desired amount of daylight on (page 30-31) “Shadows in synthesized images of virtual scenes convey the reality and clarify the spatial relationships among scene elements [Amanatides, 1987]. In fact, shadows provide significant clues of relative depth between objects. Computer graphics tools use a particular type of map called shadow map which provides the visibility attribute of polygons, from the light source point of view into grayscale colors. Visibility algorithms deal with both hard and soft shadows. The efficiency of visibility algorithms in real time rendering is critical when the light is moving since the visibility testing has to be Hard shadows and soft shadows are two types of shadows that appear in the literature. Calculation of hard shadows essentially means deciding whether a point is in the invisible area from the light source point of view or not. Hard shadows are usually generated by a point light source. [correspond to sunlight] Soft shadows are produced by light sources with finite extent, as points of surfaces can receive a fraction of the light. Later, we use the concept of soft shadows to measure the privacy of the points which are seen partially by a viewer.” and (page 32) “Global illumination is defined as the rendering obtained by means of a physically based simulation of the light that is scattered in a 3D virtual scene. [correspond to amount of sunlight] Calculating intersections between rays and surfaces is a major part of global illumination calculations. Each surface is illuminated by the light sources (direct illumination) or by the reflected light coming from other surfaces in the scene (refractions could play a role as well). The visibility algorithms are used to specify which surface is being viewed from which surfaces or light sources. In [Dachsbacher et al., 2007] an implicit visibility method is applied to provide fast interactive indirect lighting through directional discretization. The presented rendering equation takes into account both radiance and anti-radiance, while enabling the treatment of visibility implicitly. [correspond to amount of sunlight] …” 
Examiner considers direct and/or indirect light sources (e.g. sunlight) correspond to daylight. The model of Bahrehmand determine the visibility of the structure at certain space (i.e. light sources tracing) by using the “Shadow Mapping” and “Global Illumination” (e.g. desired amount of daylight).

Claim 6 and 16
Bahrehmand discloses generating a set of design criteria in response to results from the computer-based survey; 
Bahrehmand: (page 68 section 5.5) “Our proposed system computes qualified layout plans by maximizing over a space of valid layouts some (overflow, topological and architectural) quality functions and user’s sanctification. The space of valid layouts is created according to the user’s initial preferences, that is determined by the input stage. [correspond to generating a set of design criteria in response to results from the computer-based survey] Knowing the user’s initial taste (preferences) is fundamental [correspond to computer-based survey] in order for the algorithm to converge towards an accurate approximation of the solution of the optimization problem. It also helps us to design an initial condition for the algorithm that is not too far from the optimal solutions.”
Bahrehmand: (page 69) “Finally, W, D and E specify the preferences of the user about windows, doors and main entrance, respectively. The user can explicitly determine the existence of the doors between space units, windows on space units’ walls and the main entrance on space units that are on the wall boundaries.” [correspond to design criteria]
 See example Fig. 4.10 
    PNG
    media_image10.png
    460
    794
    media_image10.png
    Greyscale

Bahrehmand discloses assigning a first subgroup of potential occupants included in the group of potential occupants to the first neighborhood based on a first subset of the design criteria that is associated with the first subgroup of potential occupants.  
Bahrehmand: on (page 53 section 4.7) “This paper attempts to assist architects by automating the process of floor plan generation by recommending feasible space layouts. Architects can specify some dimensional and topological constraints to reach their goals in a more precise manner. [correspond to design criteria that is associated with the first subgroup of potential occupants] In experiment 1 we showed how more inputs produce fewer alternatives, and thus, an architect is more comfortable in choosing the best floor plan (considering the assumption that architects prefer to select the best plan from among a few number of recommendations).” As mentioned above, 
Examiner considers the feature of recommending floor plans (e.g. neighborhood) to the user based on user’s desire dimensional and topological constraints corresponds to assigning potential occupants to the neighborhood based on design criteria (e.g. meet the design criteria that is associated with the user’s desire). 
Bahrehmand: (page 114-115) Table 6.1 discloses examples for different design criteria that is associated with the different potential occupants. These examples provide additional information related to potential occupant which are used for design criteria and recommendation.

    PNG
    media_image11.png
    572
    687
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    478
    695
    media_image12.png
    Greyscale


Claim 7 and 17
Bahrehmand discloses wherein assigning the first subgroup of potential occupants to the first neighborhood comprises: generating a first metric indicating a degree to which the first neighborhood meets the first subset of the design criteria;
Bahrehmand: (page 67-68 section 5.4) “Evolutionary. At this stage the system updates the initial population in an iterative process until the termination condition is met. Each iteration in the evolutionary optimization includes two main stages, generating offspring and filtering best layouts … In the filtering process layouts with the lower quality are removed from the population. The quality of a layout is measured based on a fitness function (see Sec5.6.4) that takes into account spatial quality metrics (architectural guidelines), topological relationship, overflow and user ratings (Sec 5.5.3). [correspond to generating a metric indicating a degree to which the neighborhood meets the subset  design criteria] The set of spatial metrics includes: circulation, privacy, and compactness. Topological quality measures how close is the adjacencies of a generated layout to the desired adjacency relationships that are specified by the user in the input table.  The overflow quality metric calculates how fit is the layout in the site boundary.  … User ratings contribute in measuring the quality of layouts by giving more chance of survival to user’s favorite solutions (see Sec 5.5.3). Layouts’ rates at current generation are applied in the following generations as an indicator of new generated layouts’ quality.”
Examiner considers the quality of a layout is measured based on a fitness function is corresponding to a metric indicating a degree to which the neighborhood meets the design criteria and user label the metric as 1st, 2nd or Nth metric.
Examiner considers each layout (e.g. 1st, 2nd, 3rd and Nth neighborhood) has a metric (e.g. 1st, 2nd, 3rd and Nth) based on design criteria. 
Bahrehmand discloses determining that the first metric is greater than a second metric indicating a degree to which a second neighborhood meets the first subset of the design criteria.  
Bahrehmand: (page 67-68 section 5.4) “Evolutionary. At this stage the system updates the initial population in an iterative process until the termination condition is met. [correspond to determination whether the metric is Each iteration in the evolutionary optimization includes two main stages, generating offspring and filtering best layouts … In the filtering process layouts with the lower quality are removed from the population. The quality of a layout is measured based on a fitness function [correspond to the metric a metric indicating a degree to which a neighborhood meets the subset of the design 
Examiner considers each layout (e.g. neighborhood) has a metric (e.g. 1sy, 2nd, 3rd and Nth). 
Examiner considers “termination condition is not met” is corresponding to “first metric is greater than second metric”. For example, first metric is an indicator associated with the first layout and the first metric is continuously being evaluated with the next metric associated with different layout from the iteration until the new layout is better than first metric. 

Claim 9. The computer-implemented method of claim 1, 
Bahrehmand discloses wherein each of the one or more design constraints indicates a geometrical restriction placed on the first design option.
Bahrehmand: (page 72 section 5.5.3) “Overflow quality function: The architect has to restrict the layout to the boundaries of the site where the layout is going to be built in. [correspond to design constraint indicate a geometrical restriction placed on the first design option] Figure 5.4 La that exceeds the boundaries of the given site Ω.”

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016) in view of Turner et al (NPL: Floor plan generation and room labeling of indoor environments from laser range data, 2014), hereinafter Turner and further in view of Yang (NPL: Generation of navigation graphs for indoor space, 2015), hereinafter Yang.

Claim 2 and 12
wherein dividing the initial geometry comprises
Bahrehmand and Turner do not appear to explicitly disclose identifying one or more generative regions included in the initial geometry that are separate from one or more non-generative regions included in the initial geometry; and generating a first centerline that divides a first generative region included in the one or more generative regions along the at least one axis.  

However, Yang discloses identifying one or more generative regions included in the initial geometry that are separate from one or more non-generative regions included in the initial geometry; on (page 4) “For our work we use the categories of entities in the indoor space [correspond to geometry] that was developed in Yang and A fuller semantics is developed later in this paper.”

    PNG
    media_image13.png
    349
    822
    media_image13.png
    Greyscale

Examiner considers the elevator and stairwell are corresponding to non-generation regions in view pf application’s specification [0053].
Yang: (page 7 section 4.4) “Our next step is to position the nodes and add edges. To do this, we need to move beyond the topology of the spatial scene and consider the geometry (e.g., shape and size of the containers) and semantics (nature of the spaces and the objects contained therein). Therefore, we now consider the classification of node types, their associated incident edges, and their access constraints. From now on, a node of a navigation graph is referred to as navnode. Each node type may be provided with one or more access constraints, which are constraints on passing through the node.” See Fig. 3 for example.

    PNG
    media_image14.png
    366
    686
    media_image14.png
    Greyscale

Yang discloses generating a first centerline that divides a first generative region included in the one or more generative regions along the at least one axis on (page 10 section 4.6.6) “We use Figure 5 as an example to illustrate the approach. There are some differences in the navnodes that are added on the longer and shorter edges of the rectangle, corresponding to corridor sides and ends, respectively. The longer and shorter edges can be automatically identified by computing distances between corner vertices (see circles in Figure 5). The corridor center-line is also computed. [correspond to generate a first centerline that divides a generative region] The next step is to add and position junction nodes associated with portals located on each of the two longer edges of the rectangular corridor. For each portal on the edges corresponding to corridor sides, a junction node is positioned on the center-line and opposite the portal. Examples of such junction nodes are shown in Figure 5. For each portal on the edges corresponding to corridor ends, a junction node is positioned opposite the portal and at a distance of half the corridor width.”

    PNG
    media_image15.png
    474
    802
    media_image15.png
    Greyscale

Bahrehmand, Turner and Yang are analogous art because they are from the “same field of endeavor” layout planning.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bahrehmand, Turner and Yang before him or her, to modify the layout optimization method of Bahrehmand to include the room labeling feature of Turner and the navigation graph method of Yang because this combination improve the circulation and traffic of the floor plan.
The suggestion/motivation for doing so would have been Yang (page 2) “The main contribution of the research reported in this paper is the development of a complete and unified process for the construction of navigation graphs of indoor spaces. The combinatorial map provides an elegant means of capturing the topology of the space and a one-step method for its conversion into its dual, thus providing the backbone of the 
Therefore, it would have been obvious to combine Yang and Turner with Bahrehmand to obtain the invention as specified in the instant claim(s).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016), in view of Turner et al (NPL: Floor plan generation and room labeling of indoor environments from laser range data, 2014), hereinafter Turner and further in view of Chapter 3 (NPL: Use and Occupancy Classification, 2015).

Claim 10. The computer-implemented method of claim 1, 
Bahrehmand and Turner do not appear to explicitly disclose wherein each one of the plurality of subdivisions corresponds to a different group of potential occupants.  

However, Chapter 3 discloses each one of the plurality of subdivisions corresponds to a different group of potential occupants on (page 3-2) “Structures or portions of structures shall be classified with respect to occupancy in one or more of the groups listed in this section. [correspond to each one of the plurality of subdivisions corresponds to a different group of potential occupants] A room or space that is intended to be occupied at different times for different purposes shall comply 

    PNG
    media_image16.png
    495
    726
    media_image16.png
    Greyscale

“Example: Both a restaurant (Group A-2) and a church (Group A-3) are included in Group A, but they have different specific group classifications. Both Groups A-2 and A-3 are subject to the same travel distance limitations (see Table 1017.1) and corridor fire-resistance ratings (see Table 1020.1), [correspond to design criteria] but have different thresholds for when automatic sprinkler systems are required (see Section 903).”
 “same field of endeavor” layout planning.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bahrehmand, Turner and Chapter3 before him or her, to modify the layout optimization method of Bahrehmand to include the room labeling feature of Turner and the occupancy classification of Chapter3 because the occupancy classification feature ensure the layout meet the occupant’s preferences and occupant safety requirements for buildings
The suggestion/motivation for doing so would have been Chapter3: (page 3-1 Purpose) “The purpose of this chapter is to classify a building, structure or part thereof into a group based on the specific purpose for which it is designed or occupied. Throughout the code, group classifications are considered a fundamental principle in organizing and prescribing the appropriate features of construction and occupant safety requirements for buildings, especially general building limitations, means of egress, fire protection systems and interior finishes.”
Therefore, it would have been obvious to combine Chapter3 and Turner with Bahrehmand to obtain the invention as specified in the instant claim(s).

Claim 19. The non-transitory computer-readable medium of claim 11, 
Bahrehmand discloses wherein each of the one or more design constraints indicates a geometrical restriction placed on the first design option, 
Bahrehmand: (page 72 section 5.5.3) “Overflow quality function: The architect has to restrict the layout to the boundaries of the site where the layout is going to be built in. La that exceeds the boundaries of the given site Ω.”

Bahrehmand and Turner do not appear to explicitly disclose wherein each one of the plurality of subdivisions corresponds to a different group of potential occupants.  
However, Chapter 3 discloses each one of the plurality of subdivisions corresponds to a different group of potential occupants on (page 3-2) “Structures or portions of structures shall be classified with respect to occupancy in one or more of the groups listed in this section. [correspond to each one of the plurality of subdivisions corresponds to a different group of potential occupants] A room or space that is intended to be occupied at different times for different purposes shall comply with all of the requirements that are applicable to each of the purposes for which the room or space will be occupied. Structures with multiple occupancies or uses shall comply with Section 508. Where a structure is proposed for a purpose that is not specifically provided for in this code, such structure shall be classified in the group that the occupancy most nearly resembles, according to the fire safety and relative hazard involved.”

    PNG
    media_image16.png
    495
    726
    media_image16.png
    Greyscale

“Example: Both a restaurant (Group A-2) and a church (Group A-3) are included in Group A, but they have different specific group classifications. Both Groups A-2 and A-3 are subject to the same travel distance limitations (see Table 1017.1) and corridor fire-resistance ratings (see Table 1020.1), [correspond to design criteria] but have different thresholds for when automatic sprinkler systems are required (see Section 903).”
Bahrehmand, Turner and Chapter3 are analogous art because they are from the “same field of endeavor” layout planning.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bahrehmand, Turner and Chapter3 before him or her, to modify the layout optimization method of Bahrehmand to include the room labeling feature of Turner and the occupancy classification of Chapter3 because the occupancy classification feature ensure the layout meet the occupant’s preferences and occupant safety requirements for buildings

Therefore, it would have been obvious to combine Chapter3 and Turner with Bahrehmand to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 3, 13, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Arash Bahrehmand (NPL: Thesis “A Computational Model for Generating and Analysing Architectural Layouts in Virtual Environments” 2016) teaches an optimization algorithm for dividing the initial geometry into subdivisions and designing the floor plan based on user’s preference.
Turner (NPL: Floor plan generation and room labeling of indoor enviroments from laser range data, 2014) teaches room labeling using room seed, boundary and wall axis.

Chapter 3 (NPL: Use and Occupancy Classification, 2015) teaches classification of occupants based on type of floor plans.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 3 and 13
adjusting each boundary in the sequence of boundaries relative to the sequence of seed points to generate a set of adjusted boundaries, 
wherein each subdivision included in the plurality of subdivisions is defined by one or more adjusted boundaries.
Claim 8.
distributing a group of potential occupants across the set of neighborhoods based on a set of design criteria to generate a given design option,
Claim 18.
distributing a group of potential occupants across the one or more neighborhoods based on a set of design criteria to generate a given design option.  
in combination with the remaining elements and features of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129